DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment received 8/11/2022.
2.	Claims 1-2, 4-9, 11-13, and 15-20 are pending in the application. Claims 1, 11, 12, and 20 are independent claims.
3.	The rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Dhoolia in view of Hall and further in view of Kluza have been withdrawn pursuant to applicant’s amendments.




Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 2, 4-9, 11-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
	Step One – Pursuant to step one in MPEP 2106.03, claim 1 is directed to method including steps for predicting a process flow diagram element which is one of the four categories of statutory subject matter.
	Step 2A, Prong One – MPEP 2106.04 – Whether a Claim is Directed to a Judicial Exception and does the claim recite an abstract idea. 
The underlined sections of claim 1 found below are directed to an abstract idea. As drafted, under its broadest reasonable interpretation, the underlined limitation fall within the ‘Mental Process’ grouping of abstract ideas that includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion). receiving a flow diagram element, identifying information surrounding the flow diagram element, generating a description of features of the process flow diagram element, and analyzing the features to predict a flow diagram element. 
1. A method, comprising:
	Receiving a process flow diagram element of a process flow diagram
	Identifying a context of the process flow diagram element, wherein the identifying a context comprises identifying (i) categories of elements connected to the process flow diagram element, (ii) swimlanes within the process flow diagram, and (iii) text included in the process flow diagram;
	Encoding features of the process flow diagram element into a semantic vector, wherein the features are identified from the context of the process flow diagram element and wherein the features comprise at least element type, swimlane, milestone, and text corresponding to the process flow diagram element; and
	Predicting, utilizing a process flow diagram embedding, a predicted process flow diagram element for the process flow diagram based upon the process flow diagram element, wherein the process flow diagram embedding receives and analyzes the features of the process flow diagram and outputs the predicted process flow diagram element, wherein the process flow diagram embedding ingests the semantic vector of the process flow diagram element, analyzes the semantic vector of the process flow diagram element against a training dataset, and outputs a semantic vector for the predicted process flow diagram element, wherein the predicting comprises converting the semantic vector for the predicted process flow diagram element into the predicted process flow diagram element, wherein the training data is generated by converting elements and context of the elements of previously developed process flow diagrams into training semantic vectors and aggregating the training semantic vectors into the training dataset.
	Step 2A, Prong Two – MPEP 2106.04 – Integration of a Judicial Exception Into a Practical Application. With reference to independent claim 1, the claim fails to recite language that integrates the judicial exception into a practical application. More specifically, the limitation found below discloses a method of comparing a semantic vector (i.e. a description of the features describing the flow diagram element) against a training dataset of process flow diagram semantic vectors (i.e. descriptions of features describing flow diagram elements) and converts the vector to the predicted process flow diagram element. The claim limitation below does not impose any meaningful limits on practicing the judicial exception. There is no improvement to the functioning of a computer or improvement to other technology or technical field. Simply using a collection of prior flow diagram elements and information related to the diagram elements to determine what a next process diagram element may be does not apply or use the judicial exception in some meaningful way. The limitation does describe a conversion of a vector into a process flow diagram element however, as presently claimed, this could be performed with pen and paper under the Mental Process category of abstract ideas.
‘wherein the process flow diagram embedding receives and analyzes the features of the process flow diagram and outputs the predicted process flow diagram element, wherein the process flow diagram embedding ingests the semantic vector of the process flow diagram element, analyzes the semantic vector of the process flow diagram element against a training dataset, and outputs a semantic vector for the predicted process flow diagram element, wherein the predicting comprises converting the semantic vector for the predicted process flow diagram element into the predicted process flow diagram element, wherein the training data is generated by converting elements and context of the elements of previously developed process flow diagrams into training semantic vectors and aggregating the training semantic vectors into the training dataset.’
	Step 2B Whether a Claim Amounts to Significantly More. 
In reference to independent claim 1, the claim recites the following:
	‘Encoding features of the process flow diagram element into a semantic vector, wherein the features are identified from the context of the process flow diagram element’
	Encoding and/or decoding does not render the claim non-abstract. Instead, an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than encoding and/or converting requiring no more than a generic computer to perform does not qualify as ‘significantly more’ when recited in the claim. Thus, the claim is not patent eligible. Viewed individually or as a whole. These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible subject matter such that the claims amount to significantly more than the abstract idea itself.
In reference to dependent claim 2, the claim recites the following:
	Wherein the identifying element types of elements connected to the process flow diagram element comprises identifying the elements connected to the process flow diagram element, by analyzing a control flow of the process flow diagram. 
	The claim fails to recite additional elements such as ‘identifying elements connected to the process flow diagram element’ that amount to significantly more than the abstract idea. Therefore, the claim is rejected as it is directed to an abstract idea. 


In reference to dependent claim 4, the claim recites the following:
	Wherein the predicting comprises verifying an accuracy of the at least one process flow diagram element. 
	The claim recites some type of high-level accuracy verification of the prediction however, as presently claimed, the limitation fails to recite elements that amount to significantly more than the abstract idea. Therefore, the claim is rejected as it is directed to an abstract idea.
In reference to dependent claim 5, the claim recites the following:
	Comprising generating a process flow diagram catalog of previously developed process flow diagrams. 
	The claim generates a process flow diagram catalog of previously developed process flow diagrams however the limitations fails to recite additional elements that amount to significantly more than the abstract idea. A catalog could be maintained on paper of previously used information as it relates to diagram elements. Therefore, the claim is rejected as it is directed to an abstract idea.
In reference to dependent claim 6, the claim recites the following:
	Comprising identifying a particular process flow diagram from the process flow diagram from the process flow diagram catalog, the particular process flow diagram being similar to the process flow diagram, wherein the identifying a particular process flow diagram from the process flow diagram catalog comprises (i) converting the previously generated process flow diagrams within the process flow diagram catalog into semantic vectors, (ii) comparing the semantic vectors of the process flow diagram against the semantic vectors of the previously developed process flow diagrams, and (iii) identifying a previously developed process flow diagram whose similarity to the process flow diagram exceeds a predetermined similarity threshold. 
	The claim recites a conversion of one type of information to vectors which is a different type of description of the same type of information. Further, the limitation includes a predetermined similarity threshold but fails to recite anything more regarding how the identification takes place. Thus, the claim fails to recite elements that amount to significantly more than the abstract idea. 
 In reference to dependent claim 7, the claim recites the following:
	Wherein the identifying a context comprises representing process flow diagram elements within the process flow diagram as parts-of-speech, by utilizing linguistic processing.
Including linguistic processing to identify parts-of-speech of a flow diagram element does not render the claim non-abstract. Instead, an ‘inventive concept’ is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than linguistic processing does not qualify as ‘significantly more’ when recited in the claim
In reference to dependent claim 8, the claim recites the following:
	Wherein the predicting comprises reconstructing a semantic vector for at least one of (i) a previous process flow diagram element and (ii) a subsequent process flow diagram element, in view of the semantic vector of the process flow diagram element.
The claim recites a conversion of one type of information to vectors which is a different type of description of the same type of information. Further, the limitation includes a predetermined similarity threshold but fails to recite anything more regarding how the identification takes place. Thus, the claim fails to recite elements that amount to significantly more than the abstract idea. 
In reference to dependent claim 9, the claim recites the following:
	Wherein the predicting comprises reverting the semantic vector of the predicted element into a process flow diagram element including (i) text, (ii) an identified swimlane, and (iii) an element type.
	The claim recites a conversion of one type of information to vectors which is a different type of description of the same type of information. Further, the limitation includes a predetermined similarity threshold but fails to recite anything more regarding how the identification takes place. Thus, the claim fails to recite elements that amount to significantly more than the abstract idea. 
In reference to independent claim 11, the claim recites an apparatus including similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale.
In reference to independent claim 12, the claim recites a computer program product including similar language to that of independent claim 1. Therefore, the claim is rejected under similar rationale.
 In reference to claims 13, 15-19, the claims recite similar language to that of claims of 2, and 4-9 respectively. Therefore, the claims are rejected under similar rationale. 
In reference to independent claim 20, the claim recites a similar steps to those found in independent claim 1. Therefore, the claim is rejected under similar rationale.
	The claim includes additional language which is addressed below:
	‘training a machine-learning model, wherein the training comprises (i) receiving developed process flow diagrams, (ii) converting elements and contexts of the elements of the developed process flow diagrams into feature vectors, and (iii) generating a training dataset from the feature vectors, wherein the converting comprises identifying a context of process flow diagram elements within the process flow diagram and wherein the feature vectors are based upon the context of a given process flow diagram element
The claim fails to recite language that integrates the judicial exception into a practical application. More specifically, the limitation found below discloses a method of training a model through a conversion of elements and utilizing the converted feature vectors as a training dataset. The use of a model is recited at a high level and is used as nothing more than a catalog of information to compare against (i.e. similar to including past models on a paper).  The claim limitation does not impose any meaningful limits on practicing the judicial exception. There is no improvement to the functioning of a computer or improvement to other technology or technical field. Simply using a collection of prior flow diagram elements and information related to the diagram elements by a model to determine what a next process diagram element may be does not apply or use the judicial exception in some meaningful way. The limitation does describe a conversion of a vector into a process flow diagram element however, as presently claimed, this could be performed with pen and paper under the Mental Process category of abstract ideas. Thus, the claim is found to be an abstract idea and thus patent ineligible. 




Response to Arguments
6.	Applicant’s arguments with respect to claims 1, 2, 4-9, 11-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant amended the claims and thus changed the scope of the invention when the claims are read as a whole. The changes required the examiner to withdraw the prior the art rejection however the changes raised a new rejection under 35 U.S.C. 101.






Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178